Order entered August 23, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01306-CR

                        JULIAN TERENCE MARTIN JR, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F13-59221-X

                                         ORDER
       The Court DENIES appellant’s motion asking this court to mandate the trial court to

forward appellant’s appeal brief.”

       We ORDER the Clerk to send a copy of this order to Julian Terence Martin, Jr, TDCJ

No. 02026170, Telford Unit, 3899 State Hwy 98, New Boston, Texas, 75570.


                                                    /s/   LANA MYERS
                                                          JUSTICE